SULLIVAN, Chief
Judge (concurring in the result):
Article 37, Uniform Code of Military Justice, 10 USC § 837, is the touchstone of American Military Law. I reject its dissection by the majority opinion and the suggestion that the prejudice standard of United States v. Thomas, 22 MJ 388 (CMA 1986), cert. denied, 479 U.S. 1085, 107 S.Ct. 1289, 94 L.Ed.2d 146 (1987), is inapplicable to situations where courts-martial are unlawfully influenced by persons other than commanders. Moreover, I fail to see how this distinction assists this Court in vigilantly ensuring the integrity of military justice, see Weiss v. United States, — U.S. -, - - -, 114 S.Ct. 752, 762-63, 127 L.Ed.2d 1 (1994), or otherwise promotes resolution of this case. Wavering in this matter conflicts with nearly a half century of tradition and practice at this Court.